Grant, J.
{after stating the facts). The contempt proceedings are entirely regular until the order holding the relator guilty of contempt. The statute (3 Comp. Laws, § 10909) requires interrogatories to be filed where the defendant has been brought into, and has appeared before, the court, which interrogatories must specify the facts and circumstances alleged against the defendant, and require his answer thereto. It is a fatal error not to comply with this statute. Latimer v. Barmore, 81 Mich. 592, 605. Unless, therefore, the filing of interrogatories was waived, the learned circuit judge was-in error.
We think the court was right in holding that the rules and sections 198-203, 1 Comp. Laws, do not abrogate the usual proceedings for contempt in courts of chancery. But section 10909 does apply to these proceedings in chancery. We do not think the record shows that relator waived them. By insisting that the rules and sections 198-203 control the proceedings, relator did not waive his *631right to have the proceedings afterwards conducted under section 10909, if the court should rule against him.
We think the circuit judge was correct in holding that the affidavit of the relator, made when ordered to show cause why he should not be punished for contempt, was too indefinite and evasive, and justified him in disregarding -it, and required further proceedings by the use of interrogatories.
The writ will issue setting aside the order, and allowing further proceedings in accordance with the statute, should the lumber company desire it.
McAlvay, Blair, Hooker, and Moore, JJ., concurred.